Mr. Justice Morris,
concurring:
In these cases I am not satisfied that we have not jurisdiction. But to hold that we have jurisdiction would be to deny the jurisdiction of the Supreme Court of the United States. If such holding be the correct one, I prefer that it should come from the Supreme Court, and not from us. It seems to me to be appropriate that, where there is a doubt, that high tribunal should itself determine the point. Moreover, it would seem that by our denial of our own jurisdiction at this time the interests of justice' would be best subserved. For these reasons I concur with the Chief Justice in the ruling that the appeals in these cases lie directly to the Supreme Court of the United States, and not to this court.
Mr. Justice Sheparb dissented.